FILED
                            NOT FOR PUBLICATION                             JUN 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MICHAEL DEWAYNE HAYNES,                          No. 08-17755

               Petitioner - Appellant,           D.C. No. 2:06-cv-02767-LKK-
                                                 DAD
  v.

JOHN W. HAVILAND,                                MEMORANDUM *

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       California state prisoner Michael Dewayne Haynes appeals from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition as untimely. We

have jurisdiction under 28 U.S.C. § 2253, and we affirm.

       The district court dismissed the petition because Haynes did not offer a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
persuasive explanation for the 18-month delay between his state habeas filings. In

his opening brief, Haynes argues the petition should not have been dismissed

because California’s timeliness rule is not an independent and adequate state

procedural rule. That contention is foreclosed by Walker v. Martin, 131 S. Ct.

1120, 1128-31 (2011).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Koerner v. Grigas, 328 F.3d 1039, 1048 (9th Cir. 2003).

      AFFIRMED.




                                         2                                      08-17755